Title: From Thomas Jefferson to United States Senate, 22 April 1808
From: Jefferson, Thomas
To: United States Senate


                                                
                            To the Senate of the United States.
                     
                            Apr. 22. 08.
                        

                        I nominate the several persons named in the inclosed list to the several appointments therein proposed for them by the Secretary at War.
                        
                            Th: Jefferson
                     
                        
                    